Title: Thomas Jefferson to David Michie, 30 May 1813
From: Jefferson, Thomas
To: Michie, David


          Sir, Monticello May 30th ’13
          Judge Carr being arrived in the neighbourhood of which I have notice but this moment—I have to ask the favour of you to Attend the taking his deposition in the Case between us tomorrow at 11 Oclock at
			 Charlottesville in Garners tavern which time & place are fixed by himself, as those only at which he Can attend. The shortness of my notice must appologize for that I gave give you. The object is, that he
			 should state what passed at an examination of some witnesses between Peyton and Henderson at which you attended,—Should it be inconvenient to you to attend I will decline
			 attending also, and leave to the Judge to state the transactions himself, unquestioned by either party, if in this way you Consent to the future uses of the deposition as we agreed on taking
			 the deposition of James Lewis Your
			 answer by the bearer will Oblige Sir
          Your humble ServtTh: Jefferson
        